Citation Nr: 0905119	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for left ankle 
degenerative joint disease, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In January 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional evidence from the Veteran 
at the January 2009 hearing.  The new evidence was 
accompanied by a waiver of the Veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 
19.9, 20.1304(c) (2008).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The VA Form 9 included an issue of service connection for a 
left leg disability, which was adjudicated as a left knee 
disability.  During the hearing, the Veteran asserted that 
the left leg issue should be an issue of service connection 
for a left heel disability.  The left leg/knee issue was 
withdrawn by the Veteran.  The left heel issue was 
adjudicated by the RO in a May 2007 rating decision and is 
not currently before the Board.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The Veteran's left ankle disability is manifested by range 
of motion limited to 10 degrees of dorsiflexion and 10 
degrees of plantar flexion and pain; but no fatigability or 
lack of endurance.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for left ankle 
degenerative joint disease have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5271-5010 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2004 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  A letter was sent 
to the Veteran in May 2008 that complied with the notice 
elements as set forth in Vazquez-Flores and provided 
information about the applicable disability rating.  The 
diagnostic codes were also provided to the Veteran in the May 
2008 letter and in the June 2006 statement of the case.  
Although this letter was not sent prior to the initial 
decision by the RO, this timing error was cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in July 2008 after the notice 
was provided.  For all of these reasons, the Board finds that 
any notice errors with regard to the requirements of Vazquez-
Flores are not prejudicial, inasmuch as they did not affect 
the "essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
notification of the Veteran as to the applicable disability 
rating is discussed above; however, the Board notes that the 
Veteran did not received notice of the evidence necessary to 
establish an effective date.  Nevertheless, the Board finds 
no prejudice to the Veteran as a result of the inadequate 
notice provided on this element.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As an effective date 
was established when service connection was granted, prior to 
the enactment of the VCAA, the Veteran has not been 
prejudiced.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in January 2005.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155(West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Veteran's left ankle disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271-5010.  

An increased evaluation, 20 percent, requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The word "marked" as used in the various diagnostic 
codes is not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for an equitable and 
just decision.  38 C.F.R. § 4.6 (2008).

The Board notes that normal ankle dorsiflexion is to 20 
degrees, with plantar flexion to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2008).

The January 2005 VA Compensation and Pension Examination 
shows that the Veteran was unable to run.  Range of motion in 
the Veteran's left ankle was limited to 10 degrees in 
dorsiflexion and 10 degrees of plantar flexion.  The Veteran 
had pain on motion, but no fatigability or lack of endurance.  
The examiner noted that the x-ray of the Veteran's left ankle 
revealed severe left ankle tibiotalar degenerative joint 
disease with a retained medial malleolar screw.  He was 
diagnosed with severe degenerative joint disease in his left 
ankle.  The January 2005 x-ray revealed marked degenerative 
joint changes of the left ankle.  

The Veteran also testified that he had difficulty walking up 
or down stairs.  He stated that he experienced pain while 
walking and he could not move his left ankle from a right 
angle position.  

The Board finds that the Veteran has severe degenerative 
joint disease in his left ankle and a 20 percent evaluation 
is warranted.  Based on the VA examination, the range of 
motion, specifically plantar flexion, can be considered 
marked limitation.  In reaching this conclusion, the Board 
has afforded the Veteran the benefit of the doubt given the 
lapse of time since the VA examination.  See 38 C.F.R. § 4.3.  
Based on the severity of the x-ray evidence and the 
limitation of motion, the Board finds that the disability 
picture more nearly approximates marked limitation of motion 
as opposed to moderate.  See 38 C.F.R. § 4.7. Therefore, a 20 
percent evaluation is warranted.  

The Board has considered the Veteran's complaints of pain.  
The VA examiner indicated that the Veteran had pain, but no 
fatigability or lack of endurance.  The Board finds that the 
analysis required by DeLuca would not result in higher 
schedular ratings.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, supra.  Additionally, when a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  The Board points out that 20 percent is the 
highest rating assignable under Diagnostic Code 5271, and 
that, absent any showing of actual ankylosis, a higher rating 
under 38 C.F.R. § 4.71a is not assignable.  

The Board has also considered whether other diagnostic codes 
are applicable.  The Veteran does not have malunion or 
nonunion of the tibia and fibula or ankylosis of the ankle.  
Therefore, Diagnostic Codes 5262 and 5270 are not applicable.  
38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270 (2008).  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment.  The Veteran was able to work as a security 
officer and did not miss work because of his left ankle 
disability.  Additionally, the evidence does not show that 
the disability necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.


ORDER

A 20 percent evaluation for left ankle degenerative joint 
disease is granted, subject to the laws and regulations 
governing the payment of monetary awards.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


